Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1, 4-8, and 10 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a system for a mouse to self-restrain his body and head as claimed in detail, especially the feature of a head plate that comes into contact with a lower end of a first latching bar so that it is pushed up when the mouse moves forward and goes back down by gravity as the mouse keens on moving forward and the head plate comes into contact with a lower end of a second latching bar downstream from the first latching bar so the second latching bar is first pushed up and then back down by gravity as the mouse keeps on moving forward. Applicant’s arguments were persuasive because they showed that Garner in view of Paschen neither discloses nor suggests the head plate and latching bars as provided by claim 1. Garner in view of Paschen teaches a head plate that comes into contact with a latching bar but not so that it is pushed up when the mouse moves forward and goes back down by gravity as the mouse keens on moving forward and so the head plate comes into contact with a lower end of a second latching bar downstream from the first latching bar so the second latching bar is first pushed up and then back down by gravity as the mouse keeps on moving forward; thus, Garner in view of Paschen do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643